Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-28-2002

Griffin Ind Inc v. Slammin Canz Inc
Precedential or Non-Precedential: Non-Precedential

Docket No. 01-3861




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"Griffin Ind Inc v. Slammin Canz Inc" (2002). 2002 Decisions. Paper 304.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/304


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                        NOT PRECEDENTIAL

                 UNITED STATES COURT OF APPEALS
                     FOR THE THIRD CIRCUIT


                          No. 01-3861


                   GRIFFIN INDUSTRIES, INC.,
                      d/b/a BAKERY FEEDS,

                                        Appellant

                                v.

                      SLAMMIN’ CANZ, INC.



        On Appeal from the Untied States District Court
            for the Eastern District of Pennsylvania
                  (D.C. Civil No. 00-cv-03690)
              District Judge: Hon. John P. Fullam


           Submitted Under Third Circuit LAR 34.1(a)
                          May 10, 2002

        Before: ALITO, COWEN and LOURIE*, Circuit Judges

                     (Filed:   May 21, 2002)


                            OPINION



*Honorable Alan D. Lourie, U.S. Circuit Judge, United States Court of Appeals for the
Federal Circuit, sitting by designation.COWEN, Circuit Judge
     Presented for our review is a commercial breach of contract case. Plaintiff Griffin
Industries ("Griffin") appeals from two District Court orders granting judgment in favor
of Defendant Slammin’ Canz Incorporated ("Slammin’ Canz") following a jury trial.
Because we conclude that the District Court erred in its charge to the jury and in
alternatively entering judgment in favor of Slammin’ Canz as a matter of law, we will
vacate both orders and remand for a new trial.
                                I.
     Griffin is an established business that recycles "bakery waste" into animal feed
"cookie meal" and sells this feed to others for a profit. The cookie meal is used to feed
cattle and chicken as a substitute for corn. Slammin’ Canz is in the business of hauling
bakery waste. It generally collects the waste left over from "small mom and pop"
bakeries. See App. at 201.
     Slammin’ Canz contacted Griffin because it needed another outlet for the bakery
waste it had at its disposal. Representatives of the two entities met to discuss an
agreement whereby Slammin’ Canz would deliver bakery waste to Griffin. As a result of
this meeting, the parties entered into and signed a written "SERVICE AGREEMENT"
dated March 31, 2000. The Agreement stated that it was for six years and employed the
following language on the quantity of bakery waste to be delivered:
          Broker [Slammin’ Canz] agrees to supply to Recycler [Griffin Industries]
     and Recycler agrees to accept a minimum quantity of surplus food by-
    products (hereinafter called "By-Products") minimum quantity to be
    negotiated on an as needed bases [sic].

App. at 37. The Agreement had an integration clause and specifically stated that it would
be "governed by the Commonwealth of Kentucky." App. at 38.
     The parties began performing under the Agreement on or about April 1, 2000.
Slammin’ Canz delivered an average of 150 to 170 tons of bakery waste per week to
Griffin for a period of about seven weeks. At that point, Slammin’ Canz completely
stopped delivering bakery waste to Griffin. Griffin then filed the instant suit against
Slammin’ Canz in the United States District Court for the Eastern District of
Pennsylvania alleging breach of contract and seeking approximately two million dollars
in consequential damages for lost profits.
     At the close of testimony, Slammin’ Canz moved for judgment as a matter of law.
The District Court decided that it would reserve on the Motion in favor of submitting two
specific interrogatories to the jury. The District Court apparently felt that the answers to
these interrogatories might be dispositive and thus obviate the need to rule on the
Motion.   The first interrogatory asked whether Slammin’ Canz was "justified in
terminating the contract." App. at 192. The second interrogatory asked whether there
was an agreement between the parties "as to the minimum quantity [of bakery waste] that
[Slammin’ Canz] was required to supply." Id. After the jury received these two
interrogatories, the District Court permitted both parties to conduct closing arguments
specifically addressing the two questions presented.
     The jury returned an answer of "no" to both questions. The District Court then
proceeded to make an oral "alternative ruling" in favor of Slammin’ Canz on the Motion
for Judgment as a Matter of Law. App. at 216. The District Court explained that: (1) the
written Agreement was "illusory;" (2) there was no clear agreement on a minimum
quantity term; (3) there was no evidence of recoverable damages; and (4) any evidence of
"oral agreements or understanding" outside the written terms of the Agreement should
not have been allowed into evidence because they were barred by the integration clause.
App. at 217-18. The Court concluded that "apart from the jury’s verdict," judgment as a
matter of law should be granted to Slammin’ Canz. App. at 218.
     On September 18, 2001, the District Court entered an order "in accordance with
the jury verdict" granting judgment in favor of Slammin’ Canz. App. at 5. Counsel for
Griffin then requested that the docket be changed to reflect that judgment in favor of
Slammin’ Canz was not based on the jury verdict, but rather on the District Court’s
decision regarding Slammin Canz’ Motion for Judgment as a Matter of Law. Id. The
District Court responded by entering a second order on September 27, 2001. The
Memorandum accompanying that order stated that judgment in favor of Slammin’ Canz
was entered based on the jury’s verdict, but that, "as to any liability issues not fully
resolved by the jury’s answers, [the judgment is] also a result of my grant of defendant’s
motion for judgment [as a matter of law.]" App. at 6. The District Court reiterated the
reasons for granting judgment as a matter of law that were placed orally on the record
after the jury returned its answers to the interrogatories. Griffin appeals both orders.
                               II.
     The District Court had jurisdiction over this matter based on 28 U.S.C. 1332.
We have jurisdiction pursuant to 28 U.S.C. 1291. Griffin argues that the District Court
erred by: (1) not holding a charge conference where the Court would have been informed
that the commercial law of Kentucky controls the Agreement; (2) not charging the jury
on Kentucky commercial law; (3) not submitting the "entire case" to the jury (as opposed
to using two limited interrogatories); and (4) alternatively granting judgment as a matter
of law. On this last point, Griffin argues that there was sufficient proof of recoverable
consequential damages in the form of lost profits. Additionally, Griffin contends that the
Agreement’s integration clause, under Kentucky law, did not bar the evidentiary
presentation of alleged oral understandings or of "course of performance" to establish a
contractual quantity term.
     We review an assertion of improper jury instructions for abuse of discretion. See
Tormenia v. First Investors Realty Co., Inc., 251 F.3d 128, 136 (3d Cir. 2000). Our
review of a grant of judgment as a matter of law is plenary. Northview Motors, Inc. v.
Chrysler Motors Corp., 227 F.3d 78, 88 (3d Cir. 2000). We conclude that the jury
received an inadequate charge. Pursuant to the written Agreement, the law of Kentucky
(as embodied in its commercial code) controls this case. Had the jury been fully
instructed on Kentucky commercial law, it would not have rendered an inconsistent
verdict as it did in this matter. The jury found that the parties had not reached an
agreement on minimum quantity, a finding that implies that there was no enforceable
contract, yet the jury also found that Slammin Canz’ was not justified in halting
performance. The answers to the two interrogatories simply cannot be reconciled with
fundamental principles of Contract law.
     In addition, we agree with Griffin’s assertion that judgment as a matter of law was
improperly granted in favor of Slammin’ Canz. Griffin adduced sufficient evidence
under the Uniform Commercial Code as applied in Kentucky to submit the damages
question to the jury for consideration. Accordingly, the District Court erred in holding
that Griffin’s alleged lost profits were not recoverable as a matter of law.
                               III.
     For the foregoing reasons, we will vacate the two orders appealed from and
remand the matter to the District Court for a new trial on both liability and damages. On
remand the District Court should charge the jury pursuant to the Uniform Commercial
Code in force in Kentucky, after first conducting an appropriate charge conference
pursuant to Federal Rule of Civil Procedure 51.

TO THE CLERK:
     Please file the foregoing opinion.

                                    /s/   Robert E. Cowen
                              United States Circuit Judge